Citation Nr: 1445342	
Decision Date: 10/14/14    Archive Date: 10/22/14	

DOCKET NO.  11-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication for the Veteran's various service-connected disabilities, in particular, posttraumatic stress disorder.

3.  Entitlement to service connection for the residuals of left hip injury, to include pain.

4.  Entitlement to an initial evaluation in excess of 10 percent for the residuals of fracture of the left medial malleolus.

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar syndrome with patellar tendonitis.

6.  Entitlement to an initial evaluation in excess of 10 percent for left knee retropatellar syndrome with patellar tendinitis.

7.  Entitlement to an initial evaluation in excess of 10 percent for the residuals of right shoulder injury with impingement syndrome.

8.  Entitlement to an initial evaluation in excess of 10 percent for the postoperative residuals of left shoulder injury.

9.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with myofascial pain and degenerative changes, previously evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a rating decision of September 2007, the RO denied entitlement to service connection for bilateral carpal tunnel syndrome.  The Veteran failed to file a timely Notice of Disagreement with that determination, with the result that it became final.  Since the time of the September 2007 rating decision, the Veteran has submitted additional evidence in an attempt to reopen his claim.  The RO found such evidence both new and material, but continued its denial of entitlement to service connection for bilateral carpal tunnel syndrome.  

In a rating decision of April 2013, the RO granted entitlement to service connection for myofascial cervical syndrome secondary to degenerative disc disease at multiple levels of the cervical spine.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

At the time of an RO hearing in March 2012, and in accompanying correspondence dated at that same time, the Veteran indicated that he wished to withdraw from consideration all issues save that of entitlement to service connection for erectile dysfunction and whether new and material evidence had been submitted sufficient to reopen his previously-denied claim for service connection for bilateral carpal tunnel syndrome.  Accordingly, with the exception of those two issues, all other issues will be dismissed.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for erectile dysfunction, as well as entitlement to service connection for carpal tunnel syndrome on a de novo basis is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  During the course of an RO hearing in March 2012, and in correspondence of that same date, the Veteran requested withdrawal of all issues save that of entitlement to service connection for erectile dysfunction and whether new and material evidence had been submitted sufficient to reopen his previously-denied claim for service connection for bilateral carpal tunnel syndrome.  

2.  In a rating decision of September 2007, which was not timely appealed, the RO denied entitlement to service connection for bilateral carpal tunnel syndrome.  

3.  Evidence received since the RO's decision in September 2007 denying entitlement to service connection for bilateral carpal tunnel syndrome is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on all issues save that of entitlement to service connection for erectile dysfunction and whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral carpal tunnel syndrome have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).

2.  The decision of the RO in September 2007 denying entitlement to service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

3.  Evidence received since the RO's decision in September 2007 denying entitlement to service connection for bilateral carpal tunnel syndrome is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, at the time of an RO hearing in March 2012, and in correspondence dated that same date, the Veteran withdrew from consideration all issues save that of entitlement to service connection for erectile dysfunction and whether new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral carpal tunnel syndrome.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, afforded him appropriate VA examinations.  As to the issue currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of an RO hearing in March 2012, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for bilateral carpal tunnel syndrome.  In pertinent part, it is contended that the Veteran currently suffers from carpal tunnel syndrome which had its origin during, or is in some way the result of, his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the RO, that decision, absent disagreement by the Veteran within a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans' Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the aforementioned rating decision in September 2007, it was noted that reviews of service treatment records, as well as private medical records, were negative for treatment or diagnosis of carpal tunnel syndrome in service.  Further noted was that service connection for bilateral carpal tunnel syndrome was being denied because the medical evidence of record failed to show that the disability in question had been clinically diagnosed.  That determination was adequately supported by and consistent with the evidence then of record, and is now final.

Evidence submitted since the time of the September 2007 rating decision, consisting, for the most part, of both VA and private treatment records and examination reports, is both "new" and material" as to the issue of service connection for bilateral carpal tunnel syndrome.  More specifically, since the time of the September 2007 rating decision, the Veteran has received multiple, although at times conflicting, diagnoses of carpal tunnel syndrome.  Significantly, at least one of these diagnoses, i.e., carpal tunnel syndrome of the left wrist, was rendered just prior to the Veteran's separation from active military service.  Such evidence arguably provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim for service connection for bilateral carpal tunnel syndrome.  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral carpel tunnel syndrome.  The appeal is allowed to this extent.

The appeal as to the issue of entitlement to service connection for the residuals of a left hip injury, to include pain, is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the residuals of fracture of the left medial malleolus is dismissed.  

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for right knee retropatellar syndrome with patellar tendinitis is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for left knee retropatellar syndrome with patellar tendinitis is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the residuals of right shoulder injury with impingement syndrome is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for the postoperative residuals of left shoulder injury is dismissed.

The appeal as to the issue of entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain with myofascial pain and degenerative changes is dismissed.  


REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's claim for entitlement to service connection for bilateral carpal tunnel syndrome, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question not only as to the exact nature and etiology of the Veteran's claimed carpal tunnel syndrome, but also the origin of his erectile dysfunction.  

Regarding the Veteran's claimed carpal tunnel syndrome, the Board notes that, in mid-May 2006, while still in service, the Veteran received private outpatient treatment for what was described at that time as carpal tunnel syndrome of the left wrist.  However, it was additionally noted at that time that electromyographic/nerve conduction studies of the Veteran's left upper extremity should be conducted in order to rule out whether the Veteran's pain might be neurologically referred from his shoulder.  Significantly, while during the course of private outpatient treatment in September 2008, the Veteran received a diagnosis of bilateral carpal tunnel syndrome, following a VA peripheral nerve examination in December 2009, which examination made reference to electromyographic studies performed the previous month, it was the opinion of the examiner that there was "no electrical evidence of median nerve neuropathy, carpal tunnel syndrome."  However, as recently as April 2012, the Veteran has once again received a diagnosis of carpal tunnel syndrome, notwithstanding the fact that electrodiagnostic studies have demonstrated "no obvious carpal tunnel syndrome."  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.

Turning to the issue of entitlement to service connection for erectile dysfunction, the Board notes that, during the course of an RO hearing in March 2012, the Veteran attributed his erectile dysfunction to medication prescribed for his multiple service-connected disabilities, to include, but not limited to, posttraumatic stress disorder.  Significantly, while following a VA genitourinary examination in July 2009, it was the opinion of the examiner that certain of the Veteran's medications did not cause erectile dysfunction, given the number and scope of the Veteran's multiple service-connected disabilities, it is unclear whether this opinion took into consideration all of the medications prescribed for the Veteran's numerous service-connected disabilities, and, in particular, posttraumatic stress disorder.  Moreover, no opinion was offered as to whether medications prescribed for the Veteran's various service-connected disabilities aggravated his erectile dysfunction.  Once again, under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2014, the date of the most recent treatment records on file, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA neurologic and urologic examinations in order to more accurately determine the exact nature and etiology of his claimed carpal tunnel syndrome and erectile dysfunction.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the neurologic examination (to include all necessary and appropriate studies), the examining neurologist should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable carpal tunnel syndrome, and, if so, whether that disability at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

Following completion of the urologic examination, the examining urologist should specifically comment as to whether the Veteran's erectile dysfunction at least as likely as not had its origin during, or is in some way the result of, his period of active military service.  Should it be determined that the Veteran's erectile dysfunction is unrelated to his period of active military service, an additional opinion is requested as to whether that pathology is at least as likely as not proximately due to, the result of, or aggravated by his service-connected disability or disabilities, to include medication for those service-connected disabilities, in particular, posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4. The AOJ should then readjudicate the Veteran's claims for service connection for bilateral carpal tunnel syndrome and erectile dysfunction (to include as secondary to medication for the Veteran's various service-connected disabilities, including posttraumatic stress disorder).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2014.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


